Citation Nr: 1644720	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  10-29 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for benign prostate hyperplasia/hypertrophy (BPH), to include as secondary to exposure to herbicides.

3.  Entitlement to service connection for a breathing/lung disorder, to include as secondary to exposure to herbicides.

4.  Entitlement to service connection for degenerative disc disease and herniated nucleus pulposus (claimed as a back disorder), to include as secondary to exposure to herbicides.

5.  Entitlement to service connection for an upper respiratory disorder manifested by sinusitis, bronchitis, pharyngitis, allergies, and allergic rhinitis, to include as secondary to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorable on active duty in the United States Air Force from October 1957 to October 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In an April 2016 Decision Review Officer decision, the Veteran was granted entitlement to service connection for peripheral neuropathy.  The grant of service connection constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, that issue is no longer before the Board.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an upper respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's service personnel records reveal that he served in the Republic of Vietnam; thus, he is afforded the presumption of exposure to herbicidal agents during service.

2.  Hypertension was not shown in service or within one year thereafter, and the most probative evidence fails to link the Veteran's current hypertension to service, including as due to in-service herbicide exposure.  

3.  The Veteran's current BPH was not incurred in service or for decades thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his service, including as due to in-service herbicide exposure.

4.  The Veteran's current COPD was not incurred in service or for a significant period thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his service, including as due to in-service herbicide exposure.

5.  The Veteran's current back disorder was not incurred in service or within one year thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his service, including as due to in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hypertension, to include as secondary to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for establishing service connection for benign prostate hyperplasia/hypertrophy, to include as secondary to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for establishing service connection for a breathing/lung disorder, to include as secondary to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for establishing service connection for degenerative disc disease and herniated nucleus pulposus (claimed as a back disorder), to include as secondary to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a May 2008 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, post-service military treatment records, VA medical records, VA examination reports, private treatment records, letters from private providers, and the statements of the Veteran and his representative.

The Board finds compliance with its July 2012 remand instructions in that VA treatment records were obtained as requested.  In addition, adequate examinations were provided in April 2013 in connection with the Veteran's claims for hypertension, BPH, a breathing/lung disorder, and a back disorder, with an addendum medical opinion provided by a VA physician in October 2014.  The examiner and physician considered the relevant evidence of record, including the Veteran's statements, and their reports provide the necessary findings.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the case is ready for adjudication.

II.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires competent evidence showing (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Some chronic diseases, including hypertension and arthritis, are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a resulting chronic disease during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

VA law and regulations provide that if a veteran was exposed to an herbicidal agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to herbicides during such service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In the present case, the Veteran's service personnel records indicate that he served in the Republic of Vietnam as an aircraft mechanic.  Herbicide exposure is, therefore, presumed.  However, presumptive service connection based on herbicide exposure is not warranted for hypertension, BPH, a breathing/lung disorder that is not due to cancer, or a back disorder, as they are not listed in 38 C.F.R. § 3.309(e) as diseases that qualify for presumptive service connection.  That section specifies that VA may grant service connection on the basis of presumed herbicide exposure for only a finite list of diseases.  

In rendering a decision on appeal, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In making all determinations, the Board must fully consider the lay assertions of record.  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

Hypertension

The Veteran's service treatment records are silent for any symptoms, treatment, or diagnosis of hypertension.  All of the Veteran's examinations, including his discharge examination, show normal examinations of the lungs, chest, heart, and vascular system.  He specifically denied high blood pressure on his medical histories.  The examinations record his sitting blood pressure as 140/66 in October 1957 on enlistment, 136/80 in November 1962, 110/70 in April 1963, 118/72 in September 1963, 122/64 in August 1964, 136/68 in August 1965, and 136/68 in October 1965 on discharge.  

An October 1967 examination reveals no diagnosis of hypertension.  The Veteran's blood pressure is recorded as 112/80.  On his October 1967 and November 1967 medical histories, he denied high blood pressure.

With the exception of the results of an October 1990 treadmill test, the next medical evidence of record is reflected in a September 2004 private treatment record.  The record shows that the Veteran's medical illnesses included hypertension and that he was taking antihypertensive medication.  

VA treatment records beginning in 2008 show ongoing treatment for hypertension.

At an April 2013 VA examination, the Veteran reported that he was diagnosed as having hypertension in 2005 on a routine examination.  The examiner noted that the Veteran's hypertension was "almost certainly considered essential," meaning that it was not caused by any known factor.  The physician rendering the October 2014 medical opinion stated that the Veteran's diagnosed hypertension was less likely than not due to or aggravated by his service-connected coronary artery disease.  The physician noted the Veteran had essential hypertension that was not diagnosed until many years after service.  The physician explained that, while hypertension can cause coronary artery disease, coronary artery disease does not cause or aggravate hypertension.  

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for hypertension.

The Veteran does not contend, and the evidence does not show, that he was diagnosed with hypertension in service, or that blood pressure readings consistent with a diagnosis of hypertension (140 systolic and 90 diastolic) were noted in service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).  Additionally, there is no evidence suggesting the disorder arose during the year following discharge from service.  Most importantly, the October 1967 examination shows that the Veteran did not have a diagnosis of hypertension two years after discharge from service.

The first objective post-service evidence of a diagnosis of hypertension is in September 2004, which is approximately 39 years after the Veteran's period of service.  The passage of many decades between discharge from service and the medical documentation of a claimed disorder is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It also weighs against a finding of continuity of symptomatology since service.  Importantly, in this this case, there is no medical evidence that any private or VA treating provider or the VA physician who provided the October 2014 medical opinion relates the Veteran's hypertension to his service.  Moreover, the Veteran has not submitted any medical evidence showing a link between herbicide exposure and hypertension.

The Board acknowledges the Veteran's contention that his hypertension was caused by herbicide exposure.  In this regard, VA's decision to establish a presumption of service connection for a particular disease is based on extensive medical studies establishing a positive association between exposure to herbicides and the subsequent likely development of a particular disease.  Persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  Hypertension can have many causes and requires medical testing to diagnose and medical expertise to determine its etiology.  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his hypertension.  

Without some competent evidence of a link between the Veteran's hypertension and some incident in service, entitlement to service connection must be denied.  In the present case, hypertension was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current hypertension to his service, including as due to in-service herbicide exposure.  Accordingly, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).


BPH

Service treatment records prior to October 1963 show no reports, diagnosis, or treatment related to the prostate or genitourinary system.  In October 1963, the Veteran reported a painful and swollen testicle. 

In November 1963, the Veteran reported intermittent aching in the testicle and inner thigh.  He denied dysuria, discharge, or other abnormality.  The genitourinary and prostate examinations were normal.  A urinalysis revealed an infection.  The impression was prostatitis.  

In connection with a December 1963 visit for pain in the back, legs, and ankles, it was noted that the Veteran was treated effectively for prostatitis, and that his symptoms and urine had cleared.  He had no genitourinary complaints.  

In April 1964, the Veteran reported burning and mild dysuria associated with dull pain.  The impression was recurrent prostatitis.  A note two weeks later shows the Veteran was doing well and his antibiotic was discontinued.

In August 1964, the Veteran reported discomfort in the inguinal area for one week.  On examination, there was a left varicocele that appeared to be asymptomatic.  Tenderness was described on minimal palpation of the prostate.  The gland was of normal size, shape, and consistency.  The impression was prostatitis of questionable etiology.  

At an annual examination later in August 1964, an asymptomatic left varicocele was noted.  The report also shows dysuria associated with episodes of prostatitis, the last of which was in August 1964.  He was presently asymptomatic and without any complications or sequela.  

The Veteran's August 1965 annual examination and October 1965 discharge examination show a normal genitourinary system.  On his discharge medical histories, the Veteran denied frequent or painful urination.  

An October 1967 examination shows a normal genitourinary system, without any note of prostatitis or BPH.  On his October 1967 and November 1967 medical histories, the Veteran denied frequent or painful urination.

With the exception of the results of an October 1990 treadmill test, the next medical evidence of record is reflected in a September 2004 private treatment record.  The record shows the Veteran reported frequency of urination, a narrowed stream of urine at times, nocturia one to two times per night, and urinating twice at times.  There was no mention of a history of prostatitis or diagnosis of BPH.  An October 2005 record shows the Veteran reported that he had had a rectal examination back in the summer, which showed some prostatic hypertrophy.  A December 2005 record shows a diagnosis of prostatitis, without note of a prior history of prostatitis.  The prostatitis resolved in January 2006; however, the Veteran was diagnosed with BPH.

VA treatment records beginning in 2008 show ongoing treatment for BPH.

At an April 2013 VA examination, the Veteran reported that he was diagnosed with BPH in 2000.  The physician rendering the October 2014 medical opinion stated that the Veteran's diagnosed BPH was less likely than not related to his service and/or any prostate treatment during service.  The physician explained that BHP is a common medical condition, and that the Veteran's BPH was diagnosed more than 30 years after service.  

The Veteran was afforded another VA examination in January 2015.  At that examination, the Veteran reported that he was told in service that he had an enlarged prostate.  The examiner did not provide an opinion in connection with the examination.

The Board finds that the Veteran's current BPH was not incurred in service or for decades thereafter.  In addition, it has not been shown by competent and probative medical evidence to be etiologically related to his service, including as due to in-service herbicide exposure.

Service treatment records do not show any diagnosis of or treatment for BPH.  While the Veteran was treated during service for three episodes of prostatitis in November 1963, April 1964, and August 1964, those episodes appear to have been acute in nature and resolved prior to discharge.  The Veteran's August 1965 examination and October 1965 discharge examination showed a normal genitourinary system and the Veteran denied frequent or painful urination.  In addition, the October 1967 examination showed a normal genitourinary system, without any note of prostatitis, BPH, or frequent or painful urination.

The first objective post-service evidence of a diagnosis of BPH is in January 2006, which is more than 40 years after the Veteran's period of service.  As BPH was not shown for many decades after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Importantly, at no time did any private or VA treating provider or the VA physician who provided the October 2014 medical opinion relate the Veteran's BPH to his period of service.  Moreover, the Veteran has not submitted any medical evidence showing a link between herbicide exposure and BPH.

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced, i.e., in this case, that he was told in service that he had an enlarged prostate.  Indeed, his service treatment records show that he was diagnosed with prostatitis three times.  However, as a layman without proper medical training and expertise, he is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of his current BPH.  For example, he is not competent to state that his currently diagnosed BPH is the result of his in-service exposure to herbicides.  The Board finds the contemporaneous medical treatment, which does not note evidence of BPH, to be more probative and credible than the Veteran's current assertions, initially given almost 40 years after his discharge from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim in this case, and service connection for BPH must be denied.  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A Breathing/Lung Disorder

Service treatment records show that in September 1959 the Veteran reported pain in the right upper quadrant and the right base of the chest for about one week, which started with upper respiratory symptoms.  He hurt with deep inspiration and sudden movement.  A chest x-ray was reported as inadequate for interpretation, but suggested apical capping on both sides.  The impression was pleurisy.  

An October 1959 chest x-ray showed apical capping on both sides and a suggestion of infiltration in the left sub-apical region.  Reports of persistent chest aches continued.  The Veteran was placed on limited duty to October 9, 1959.  

Thereafter, the Veteran's November 1962, April 1963, September 1963, August 1964, and August 1965 examinations, as well as his October 1965 discharge examination, show normal examinations of the lungs and chest with normal chest x-rays.  He also had normal chest x-rays in September 1963 and October 1963.  The Veteran denied chronic or frequent colds, asthma, shortness of breath, pain or pressure in the chest, and chronic cough on his medical histories. 

An October 1967 examination shows normal lungs and chest, and contains no mention of a chronic lung disorder.  On his October 1967 and November 1967 medical histories, the Veteran denied chronic or frequent colds, asthma, shortness of breath, pain or pressure in the chest, and chronic cough.

With the exception of the results of an October 1990 treadmill test, the next medical evidence of record is reflected in a September 2004 private treatment record.  The record shows that the Veteran's medical illnesses included chronic obstructive pulmonary disease (COPD).  It also was noted that he quit tobacco 20 years ago.  An October 2004 record shows the Veteran recently had computerized tomography (CT) imaging of the chest and abdomen, which was normal.  A January 2005 chest x-ray revealed some old granulomatous disease.  

In March 2007, the Veteran began to experience pain on the left side of his chest with deep breathing.  The assessment was pleurisy, unspecified with effusion.  An April 2007 record provides that the Veteran had a normal chest x-ray in January 2007, but an abnormal one in March 2007.  There appeared to be a progressive lesion of some sort.  An April 2007 x-ray showed a mild left lung field linear opacity with pleural base.  A May 2007 CT showed a healing pneumonia.  Later in May 2007, his pulmonary symptoms had improved and no further intervention was necessary.  

VA treatment records beginning in 2008 show ongoing treatment for COPD.

At the April 2013 VA examination, the Veteran reported that he was diagnosed with COPD in 2006.  The physician rendering the October 2014 medical opinion stated that the Veteran's diagnosed COPD was less likely than not related to his service.  The physician explained that COPD is a common medical condition, and that the Veteran's COPD began approximately 30 years after service.  She also opined that COPD is not related to diabetes; thus, it was less likely than not that the Veteran's COPD was due to or aggravated by his service-connected diabetes.  

The Board notes that, in an October 2008 letter from the Veteran's private physician, Dr. King wrote the Veteran has "COPD, coronary artery disease, which is a direct result of his diabetes, hyperlipidemia, hypertension and gastroesophageal reflux."  The Board previously interpreted Dr. King's sentence to link the Veteran's COPD to his service-connected diabetes.  As such, the Board requested that the VA examiner provide an opinion on this matter.  However, upon further review of the sentence, the Board now believes that Dr. King was only linking coronary artery disease to the Veteran's diabetes.  

At the January 2015 VA examination, the Veteran reported that he was diagnosed with COPD about 40 years ago after having shortness of breath.  

The Board finds that the Veteran's current COPD was not incurred in service or for a significant period thereafter.  In addition, it has not been shown by competent and probative medical evidence to be etiologically related to his service, including as due to in-service herbicide exposure.

Service treatment records do not show any diagnosis of or treatment for COPD or any other chronic lung disorder.  The Veteran was treated during service for one episode of pleurisy in September and October 1959; however, that acute episode resolved without complications or sequela.  In his following six years of service, there was no evidence of a lung disorder such as COPD.  All of his lung and chest examinations and chest x-rays were normal, including at discharge in October 1965.  The October 1967 examination also did not reveal a diagnosis of a lung disorder.  

The first objective post-service evidence of a diagnosis of COPD is in September 2004, which is approximately 39 years after the Veteran's period of service.  This long length of time since discharge from service weighs against a finding that his COPD is related to service.  Importantly, at no time did any private or VA treating provider or the VA physician who provided the October 2014 medical opinion relate the Veteran's COPD or his 2007 episode of pleurisy or pneumonia to his period of service.  Moreover, the Veteran has not submitted any medical evidence showing a link between herbicide exposure and COPD.

As discussed above, lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  COPD and lung disorders can have many causes and require medical testing to diagnose and medical expertise to determine their etiology.  Moreover, in this case, the Veteran has provided inconsistent information regarding when his COPD was diagnosed.  In April 2013, the Veteran reported that he was diagnosed with COPD in 2006; however, in January 2015, he reported that he was diagnosed with COPD about 40 years ago.  As such, the Board finds the contemporaneous medical treatment from service and in 1967, which does not note evidence of COPD or a chronic lung disorder, to be more probative and credible than the Veteran's current assertions.  

Without some competent evidence of a link between the Veteran's COPD and some incident in service, entitlement to service connection must be denied.  In the present case, there is no positive medical nexus opinion relating the Veteran's current COPD to his military service.  Accordingly, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Back Disorder

Service treatment records show that in November 1963 the Veteran reported his legs and back hurt.  He had chronic non-radiating back pain for the past few months.  On examination, there was slight tenderness of the lumbosacral spine over the midline, but no spasm.  The straight leg raising test was normal.  There was no motor or sensory loss in the extremities.  The impression was questionable lumbosacral strain.  On return visit the following day, the Veteran stated that the back pain was not really his concern.  He was concerned about intermittent aching in the testicle and inner thigh.  

In December 1963, the Veteran reported pain in the back, legs, and ankles, and a cold.  He had had intermittent low back pain since September 1963.  In addition, he had had three weeks of sharp intrascapular and high lumbar pain with movement, chronic low backache, and sharp pain in the left lateral knee, calf, and ankle.  On examination, the back had full range of motion without spasm.  The straight leg raise test was negative.  Reflexes also were normal.  An x-ray of the lumbar spine was normal.  The impression was backache.  The interscapular pain was attributed to myositis and the low backache to posture (a soft bed).  

Examinations in August 1964, August 1965, and October 1965 at discharge show normal examinations of the spine.  The chest x-rays also do not note any spinal abnormalities.  On his medical histories, the Veteran denied arthritis; bone, joint or other deformity; and ever wearing a brace or back support.  

An October 1967 examination shows a normal spine and contains no note of a back disorder.  The chest x-ray also does note evidence of a back disorder.  On his October 1967 and November 1967 medical histories, the Veteran specifically denied arthritis; bone, joint or other deformity; recurrent back pain; and ever wearing a brace or back support.

With the exception of the results of an October 1990 treadmill test, the next medical evidence of record is reflected in a September 2004 private treatment record.  The record shows that the Veteran's medical illnesses included degenerative disc disease (arthritis) and herniated nucleus pulposus.  He reported that he was hospitalized once for about a month with back trouble in 1982.

A March 2009 VA treatment record shows the Veteran reported that he had been seen by a neurosurgeon who told him that "there's something in my back that can't be fixed."  The Veteran's VA problem list includes diagnoses of osteoarthritis and degeneration of intervertebral disc.

A March 2010 private x-ray report pertaining to the lumbar spine shows an impression of moderate lumbar levoscoliosis with multilevel degenerative disc disease and large end plate osteophyte formations.  

At a November 2012 VA general medical examination, the Veteran made no report of back pain.

At the April 2013 VA examination, the Veteran reported that he slowly developed vague low back pain and was unsure as to when it began.  The diagnosis was lumbar strain with an unknown date of diagnosis.  The physician rendering the October 2014 medical opinion noted that the Veteran has a back condition; however, she opined that it was less likely than not that the current back condition was related to his service.  The physician explained that the Veteran does not recall when this vague, nonspecific back pain began, but he does not attribute the onset of back pain to his time of service.  Moreover, any complaint of back pain in service appears to have been musculoskeletal in nature and would be expected to resolve without residuals.  

At his January 2015 VA examination, the Veteran reported that he developed back problems 40 years ago after having an enlarged prostate, flying during service, and lifting cargo.  

The Board finds that the Veteran's current back disorder was not incurred in service or within one year thereafter.  In addition, it has not been shown by competent and probative medical evidence to be etiologically related to his service, including as due to in-service herbicide exposure.

The Veteran was treated during service in November 1963 for back pain that was diagnosed as questionable lumbosacral strain.  In December 1963, he was diagnosed with low backache due to poor posture from a soft bed.  An x-ray did not reveal any abnormality, including arthritis.  His examinations during the remainder of his service period in August 1964, August 1965, and October 1965 showed a normal spine and no reports of back pain.  As such, any back pain the Veteran experienced during service had plainly resolved without any residual effect by the time of his discharge.

Significantly, the October 1967 examination also showed a normal spine and no reports of back pain or a back disorder.  On his October 1967 and November 1967 medical histories, the Veteran specifically denied arthritis and recurrent back pain.  Therefore, there is no evidence of a back disorder or arthritis during the two years after the Veteran's discharge from service.  

The first objective post-service evidence of a diagnosis of a back disorder is in September 2004, which is approximately 39 years after the Veteran's period of service.  As a back disorder was not shown for many years after the Veteran's period of service, this weighs against a claim that it was related to service.  It also weighs against a finding of continuity of symptomatology since service.  Moreover, the Veteran has not submitted any medical evidence showing a link between herbicide exposure and any type of back disorder.

At no time did any private or VA treating provider relate the Veteran's back disorder to his period of service.  Similarly, the VA physician who provided the October 2014 medical opinion found that it was less likely than not that the Veteran's current back disorder was related to his service.  The examiner explained that the Veteran did not recall when his back pain began, but he did not attribute it to his time of service.  The Board acknowledges that the physician did not specifically address the Veteran's diagnosed degenerative disc disease or herniated nucleus pulposus.  However, it is clear from the opinion read as a whole that the physician determined that the back pain the Veteran experienced in service resolved without residuals.  Such an opinion is consistent with and supported by the contemporaneous service treatment records, which show no trauma or injury to the back, and the October 1967 examination.  

The only opinion supporting the Veteran's claim consists of his own statements.  Lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  Back pain and disorders can have many causes and require medical testing to diagnose and medical expertise to determine their etiology.  

Moreover, the Veteran has provided inconsistent information regarding when his back pain began.  At the November 2012 VA examination, he did not report back pain.  In April 2013, he reported he was unsure as to when it began; however, in January 2015, he reported that he developed back problems 40 years ago and related them to his service.  Moreover, the Veteran has never disclosed to VA the circumstances of his one-month hospitalization for back trouble in 1982 that he disclosed in the course of private treatment in September 2004.  As such, the Board finds the contemporaneous medical treatment from service and in 1967, which does not note evidence of degenerative disc disease, herniated nucleus pulposus, or a chronic back disorder, to be more probative and credible than the Veteran's current assertions as to the onset and cause of his current back disorder.  

Without some competent evidence of a link between the Veteran's back disorder and some incident in service, entitlement to service connection must be denied.  In the present case, neither degenerative disc disease, herniated nucleus pulposus, nor any other chronic back disorder was shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current back disorder to his service, including as due to in-service herbicide exposure.  Accordingly, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension, to include as secondary to exposure to herbicides, is denied.

Entitlement to service connection for benign prostate hyperplasia/hypertrophy, to include as secondary to exposure to herbicides, is denied.

Entitlement to service connection for breathing problems and/or a lung disorder, to include as secondary to exposure to herbicides, is denied.

Entitlement to service connection for degenerative disc disease and herniated nucleus pulposus (claimed as a back disorder), to include as secondary to exposure to herbicides, is denied.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review of the Veteran's claim for service connection of an upper respiratory disorder.

Service treatment records show that in July 1958 the Veteran was diagnosed with an upper respiratory infection with bronchitis; in September 1961 he was diagnosed with pharyngitis and mild bronchitis; in September 1962 he was diagnosed with an upper respiratory infection with left otitis media; in April 1963 he was diagnosed with otitis media; in October 1963 he was diagnosed with an acute upper respiratory infection with bronchitis; and in June 1964, he was diagnosed with a viral upper respiratory infection. 

The Veteran's August 1964 annual examination shows a normal examination of the nose, sinuses, mouth, and throat.  It was noted the Veteran had sinusitis on rare occasion associated with upper respiratory infections without complications or sequela.  An August 1964 clinic note of the same date provides that on annual physical examination a red throat was noted.  He was diagnosed with tonsillitis.  

In September 1965, the Veteran was diagnosed with a slight infection of the pharynx.  Two weeks later, he was diagnosed with an upper respiratory infection. 

The Veteran's October 1965 discharge examination shows a normal examination of the nose, sinuses, mouth, and throat.  On his discharge medical history, the Veteran denied ear, nose, or throat trouble; chronic or frequent colds; sinusitis; and chronic cough.  

An October 1967 examination shows a normal examination of the nose, sinuses, mouth, and throat.  On his October 1967 and November 1967 medical histories, the Veteran denied ear, nose, or throat trouble; chronic or frequent colds; sinusitis; and chronic cough. 

The next relevant medical evidence of record is reflected in a September 2004 private treatment record.  The September 2004 record shows the Veteran's medical illnesses included allergies and a history of bronchitis and sinusitis.  Although he reported no allergy symptoms, he was diagnosed with allergies.  In January 2005, the Veteran was diagnosed with sinusitis and bronchitis.  In May 2005 and July 2005, he was diagnosed with sinusitis.  In December 2005, he was diagnosed with sinusitis and bronchitis.  In January 2006, the Veteran was diagnosed with sinusitis, bronchitis, and allergies.  A January 2006 CT of the sinuses diagnosed acute and chronic sinusitis.  In April 2006, the Veteran was diagnosed with allergic rhinitis.  Thereafter, the Veteran was diagnosed with intermittent sinusitis, occasional bronchitis, rare allergic rhinitis, and one episode of acute pharyngitis in February 2008.

The Veteran's VA problem list includes diagnoses of allergies and sinusitis.

At the April 2013 VA examination, the Veteran reported chronic nasal congestion.  The examiner noted that the Veteran had allergic rhinitis, which was set off by environmental factors.  The diagnosis was non-allergic rhinitis diagnosed in 2005.  The physician providing the October 2014 medical opinion found that the Veteran's allergic rhinitis was less likely than not related to his military service.  She explained that allergic rhinitis is a common medical condition and that it began approximately 40 years after service.

The Board notes that the April 2013 VA examination report is inconsistent in that it notes the Veteran had allergic rhinitis, but then reflects a diagnosis of non-allergic rhinitis.  More importantly, the October 2014 medical opinion addresses only allergic rhinitis.  It does not address the significant amount of in-service treatment the Veteran received for diagnoses of upper respiratory infections, bronchitis, pharyngitis, tonsillitis, and otitis media, or the August 1964 examination notation of sinusitis.  It also does not address the nearly continuous recent treatment reflected in private records beginning in September 2004 for diagnoses of acute and chronic sinusitis, bronchitis, allergies and allergic rhinitis, and pharyngitis.  Therefore, a new VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

All relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) .

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide the names and addresses, with approximate dates of treatment, of all medical care providers, VA and non-VA, who have provided any treatment to him for upper respiratory disorders manifested by sinusitis, bronchitis, pharyngitis, allergies, and allergic rhinitis.  If signed authorizations are received from the Veteran, obtain all outstanding treatment records.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

If efforts to obtain any identified records are unsuccessful, the Veteran must be informed of the missing records, the efforts made to obtain them, and of further actions that will be taken.

2.  Obtain copies of all VA treatment records not currently of record.  

3.  After the above development has been completed, schedule the Veteran for a VA examination with an ENT specialist to evaluate the nature and etiology of any upper respiratory disorders manifested by sinusitis, bronchitis, pharyngitis, allergies, and allergic rhinitis diagnosed during the period of the appeal (since March 2007).  The electronic claims file should be made available to and reviewed by the examiner.  This record review should be noted in the examination report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the symptomatology the Veteran exhibited during service, which was variously diagnosed as upper respiratory infections, bronchitis, pharyngitis, tonsillitis, and otitis media, was a manifestation of chronic sinusitis?  In providing this opinion, the examiner should consider that a January 2006 CT diagnosed chronic sinusitis.

(b) For each upper respiratory disorder diagnosed, such as sinusitis, bronchitis, pharyngitis, allergies, and allergic rhinitis, but specifically to exclude COPD and sleep apnea, is it at least as likely as not (a 50 percent or greater probability) that such disorder was incurred in, caused by, or etiologically related to the Veteran's service?

A complete rationale for all opinions should be provided.  If the examiner cannot provide the above requested opinions without resorting to speculation, it should be so stated and a rationale provided for such medical conclusion.  

4.  Thereafter, readjudicate the issue on appeal.  If the issue remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals















Department of Veterans Affairs


